Charley Johnson was convicted in the county court of Osage county of the crime of unlawful possession of intoxicating liquors, and sentenced to serve 30 days in the county jail and pay a fine of $50, the minimum *Page 568 
punishment prescribed by the statute for such offense.
The evidence discloses on the part of the state the possession by the defendant of 35 pints of whisky buried in a barrel in his calf lot, about 30 yards from his house in Osage county, Okla. The barrel containing this whisky was thoroughly covered with dirt and had a sort of trap-door or opening in the top side of the barrel big enough for a person to reach in through the opening and obtain the whisky. Several officers armed with a search warrant made the discovery of this whisky and arrested the defendant, who was living at that time on the premises. There was no evidence introduced on behalf of the defendant. Counsel rely upon the insufficiency of the state's proof and upon certain instructions which it is contended were prejudicial and misleading.
It is the opinion of the court that the evidence is amply sufficient to sustain the judgment. The instructions of the court, when considered as a whole, sufficiently covered the law of the case and are as favorable to the defendant as the evidence warranted.
The judgment is affirmed. *Page 569